Ness, Justice:
Respondent Greenwood Motel seeks to recover overcharges paid appellant United Telephone Company for the use of certain switchboard devices. United raised the affirmative defense of a two year statute of limitations under S. C. Code Ann. § 58-9-740. The trial judge struck the defense as being irrelevant to the cause of action. We agree and affirm.
When the switchboard equipment was installed in 1972 it was not approved by the Federal Communication Commission which necessitated the installation of several devices. Unknown to either party, the switchboard system was approved in 1978. Respondent therefore continued to pay for the unnecessary devices until 1982 when they were removed. A demand for reimbursement of the overcharge was refused by United.
Appellant alleges respondent is barred from recovery of overcharges paid prior to two years before commencement of the suit under § 58-9-740. We disagree.
Section 58-9-740 authorizes the Public Service Commission to order reparation for unreasonable, excessive or discriminatory charges made by a telephone utility. Under this section, a complaint must be made to the PSC within two years from the accrual of the cause of action.
We hold the unnecessary charge constitutes a debt governed by the six year statute of limitations. S. C. Code Ann. § 15-3-530 (1976). We further hold jurisdiction to recover the payment lies in common pleas court, not with the PSC.
Affirmed.
Littlejohn, C. J., and Gregory, Harwell and Chandler, JJ., concur.